Citation Nr: 0609219	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

Procedural history

In September 2003, the Department of Veterans Affairs (VA) 
Regional Office in Buffalo, New York (the RO) received the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  A December 2003 rating 
decision denied service connection.  The veteran's appeal was 
perfected by the timely submission of the veteran's 
substantive appeal in June 2004.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks service connection for loss of hearing and 
tinnitus.  He contends that exposure to gunfire during 
service led to current hearing loss and tinnitus.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2003), the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
service-connected injury or disease), but no competent 
medical evidence addressing the third requirement (a nexus 
between the current disability and active service), VA must 
obtain a medical nexus opinion.

In this case, the first two Hickson elements have arguably 
been met.  First, veteran submitted a December 2003 audiology 
test report which referred to tinnitus and indicated 
bilateral hearing loss of "35% to 45%."  The report 
arguably meets the first Hickson element; however, the 
reported findings were not in a format that is appropriate or 
usable for VA purposes.  Specifically, the Board notes that 
hearing level measurements were presented in a graphical 
format which does not precisely indicate the resulting 
decibel reading.  Although the average decibel loss for the 
1000, 2000, 3000 and 4000 Hertz levels is noted, there was no 
breakdown of decibel loss at each of these frequencies.  

VA regulations provide for an alternative method of 
calculating a disability rating for hearing loss when 
exceptional patterns of hearing impairment are demonstrated.  
Exceptional patterns of hearing loss are found when puretone 
thresholds at each of four specified frequencies (1000, 2000, 
3000 and 4000 Hertz) are 55 decibels or more; or, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 
(2003).  Because the report did not indicate puretone 
thresholds at these specific frequencies, the Board cannot 
evaluate the possible applicability of 38 C.F.R. § 4.86 
(2003).  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the 
Board may not interpret graphical representations of 
audiometric data].

Second, with regard to Hickson element (2), the veteran has 
made statements that he was assigned on board the U.S.S. 
Magoffin as a Gunner's Mate, where he fired "large caliber 
weaponry on a continuous basis, in some cases without the aid 
of hearing protection."  The statements arguably satisfy 
Hickson element (2).

The Board further notes that there is in-service evidence of 
hearing loss, although the import of such evidence is 
unclear.  Specifically, a Group Screening Audiogram 
administered in October 1961, four days after the veteran 
entered service, seems to indicate that hearing loss existed 
at that time.  However there is not indication of hearing 
loss throughout the remainder of the veteran's naval service; 
his separation physical examination was pertinently negative; 
and there is no objective evidence of hearing loss for 
decades thereafter.  

There is of record no evidence that concerns Hickson element 
(3),  medical nexus.  Thus, in accordance with Charles v. 
Principi, supra, this case is REMANDED for the following 
action:

1.  VBA should schedule the veteran for 
an audiological examination to determine 
the current existence of any hearing loss 
and tinnitus.  The claims file should be 
made available to and reviewed by the 
examiner prior to the scheduled 
examination.  The examiner is asked to 
provide results in a numeric format for 
each of the following frequencies: 1000, 
2000, 3000 and 4000 Hertz.  The examiner 
is also asked to provide an average of 
the above frequencies for each ear, and 
to provide speech recognition scores for 
each ear using the Maryland CNC Test. 

If the examiner determines that a hearing 
loss and tinnitus exists, the examiner 
should express an opinion as to whether 
as likely as not that the veteran's 
hearing loss is related to his exposure 
to gunfire or some other incident of 
service.  In addition, the significance, 
if any, of the abnormal audiology results 
four days into service should be 
discussed.  The report of the examination 
should be associated with the veteran's 
claim file.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are denied, in whole  or 
in past, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

